 In the Matter of FORD MOTOR COMPANYandUNITED PROTECTIVEWORKERS, LOCAL 1Case No. R-4162.-Decided October26, 1942Jurisdiction:ordnance manufacturing industryInvestigation and Certification of Representatives:existence of question : re-fusal to accord petitioner recognition ; election necessary.UnitAppropriate for Collective Bargaining:plant-protection employees at en-gineering laboratory and airport at one of Company's plants, including part-time janitors and part-time switchboard operators, but excluding clerks inservice office, full-time janitors, full-time male and all female switchboard oper-ators, foremen of janitor gangs, shift foremen and their assistants, and higherofficials.Definitions: plant-protection employees made civiliarr'auxiliaries of militarypolice by virtue of directive order of war Department, held employees withinthe- meaning of the Act.Mr. Harold A. Crane fieldandMr. Jerome H. Brooks,for the Board.Mr. I. A. CapizziandMr. Edmund J. Gallagher,of Detroit, Mich.,for the Company.Mr. Daniel B. Foley,of Detroit, Mich., for the Union.Mr. Louis A. Pontello, Jr.,of counsel to the Board..DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE1,herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of FordMotor Company, Dearborn, Michigan, herein called the Company,theNational Labor Relations Board provided for an appropriatehearing upon due notice before A. Bruce Hunt, Trial Examiner.Said hearing was held at Detroit, Michigan, on August 12 and 13,1942.The Company and the Union appeared, participated, and wereafforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At thebeginning of the hearing the Company filed a written notice to45 N L. R. B., No. 1570 FORD MOTOR COMPANY71dismiss the petition on the grounds that (1) the subject matter isnot within the jurisdiction of the Board, (2) the Union is not a repre-sentative of the employees within the meaning of the Act, (3) thebargaining unit alleged in the petition does not constitute an appro-priate unit, and (4) the persons referred to in the petition are notemployees within the meaning of_ the Act.During the hearing, theCompany filed a written amendment to its motion to dismiss, inwhich was set out the further ground that the employees referred toin the petition are persons subject to or about to become subject tomilitary law during the period of their employment and, therefore,the Board may not certify a labor organization as their representa-tive.The Company also made an oral motion for dismissal on theground that the Union is not a labor organization but is a shamorganization, in reality w part of United Automobile, Aircraft andAgricultural ImplementWorkers of America, affiliated with theCongress of Industrial Organizations, herein called the UAW-CIO.The Trial Examiner referred these motions to the Board.Forreasons appearing below, the motions are hereby .denied.On threeoccasions during the course of the hearing the Trial Examinergranted motions of the Union to amend its petition in order to setforth correctly the desired-unit.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.riheUnion and the Company filed briefs which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFord Motor Company is a Delaware corporation having its prin-cipal executive offices at Dearborn, Michigan.Until February 1942itwas principally engaged in the manufacture, assembly,sale, anddistribution of automobiles and automobile trucks and. various typesof automobile parts and accessories.'The Company owns, operates,and maintains assembly plants in many States throughout the coun-try.The plant involved in this proceeding is the Dearborn plant.Since February 1942 the Company has been and is now engaged atall of its plants in Detroit, Highland Park, and Dearborn, Michigan,and at its new plant, known as the Willow Run Bomber plant situatednear the city of Ypsilanti, Michigan, principally in the manufactureand/or assembly of ordnance and other materials for the armedservices of the United States.Not less than 10 percent, and varying'SeeMatter of Ford Motor CompanyandInternational Union, United Automobile Work-ers of America.,14 N. L. R. B. 346. 72'DECISIONS OF NATIONAL LABOR RELATIONS BOARDas high as 80` percent, in value of the productive materials, includingfabricated and partially fabricated articles, used in the manufactur-ing or' assembly operation conducted in the above-mentioned plants,the total value of which exceeds $1,000,000 monthly, is shipped to thesaid plants from points outside the State of Michigan.The Company concedes that it is engaged in interstate commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONINVOLVED-United Protective Workers, Local 1, is a labor organization admit-ting to membership plant-protection employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONOn March 17, 1942, the Union sent a letter to the Company stat-ing that it represented a majority of the employees in an allegedappropriate unit and that it desired to be recognized as the exclusiverepresentative of such employees.The receipt of the letter wasacknowledged by the Company, but it made no further reply to therequests of the Union.A statement made by an attorney for the Board at the hearingdiscloses that the Union represents a substantial number of theemployees 2 in the unit hereinafter found-to be appropriate.3We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.'IV. THE APPROPRIATE UNITThe Union contends that all plant-protection employees, part-timejanitors, and part-time switchboard operators in the Service Depart-ment at the engineering laboratory, consisting of the engineeringlaboratory and original Ford Airport, including clerks in the serviceoffice and foremen, of janitor gangs, but excluding full-time janitors,full-time male and all feinale switchboard operators, shift foremen andtheir assistants, and higher supervisory officials, constitute an appro-2For reasons stated in Section IV, below, we reject the contention of the company thatplant-protection employees are not emplo3ecs within the meaning of the Act'The attorney for the Board reported that the Union presented 214 authorization cards,of which all but 3 were dated later than fanuaiy 29, 1942, 2 were dated January 3, 1942,and 1 was undated. All the signatures appeared to be genuine original signatures; 163of the signatures are the names of persons whose names appear on I of 3 lists furnishedby the Company, containing 2S0 names ; 46 of the cards bear names not appearing on anyof the 3 lists ; and 2 cards bear undecipherable signatures.Over 50 pmcent of the namesfound on the list entitled "Miscellaneous Service Mlen" are names corresponding to thoseon the cards,and approximately 10 to 15 of the names on the list entitled"MiscellaneousJanitors" correspond to those found on the cards. .FORD MOTORCOMPANY73priate unit.The Company urges that plant-protection employees,because of the confidential and disciplinary nature of the tasks as-signed to them, are instruments of management and that the properperformance of their duties precludes their inclusion as. employees ina bargaining unit.There are approximately 189 plant-protection'inen employed by theCompany at the engineering laboratory and the airport.The chiefduties of the plant-protection employees are to protect the propertyof the Company,and also that of the Company's employees and of theUnited States Government;to check employees in and out of -theplant; to keep out unauthorized visitors;to report safety hazards; tocheck all damage of machinery;to report violations of the disciplin-ary and safety regulations of the Company;to check products manu-factured by the Company as they leave the plant to ascertain if theycorrespond to the bill of sale; to check incoming products; and toinvestigate all subversive activities that might hamper the war workof the Company.-The War Department has recently issued a directive order, makingplant-protection employees at plants producing war materials civilianauxiliaries of the military police.Under appropriate Army super-vision, they are trained and equipped to meet the additional responsi-bilitiesplacedupon them.The Company contends that this militaryregulation changes their employment status and that they are no0longer "employees"within the meaning of the Act.We do not agree.The directive order specifically preserves the essential employmentrelationship.The employer's right todischargefor cause remains.Hiring, compensation for services performed,and general workingconditions remain matters to be adjusted between the employer andthe employees through the usual employment contract.4The Company contends that.the Union is not a bona fide organiza-tion but is a "sham" organization created bythe UAW-CIO to cir-cumvent a contract in which theUAW-CIOis recognized as thestatutory representative of the production and maintenance employeesat the Company'splants, excludinginter alia,the plant-protectionemployees.The record in theinstantcase fails to support the Com-pany's contention.Even were it shown that the Union is directlyaffiliated with,or contemplates immediate affiliation with the UAW-CIO, the Company's argument would be rejected.The Act confersupon employees the right to self-organization and to collective bar-gaining through representatives of their own choosing.We perceive no necessary conflict between self-organization forcollective bargaining and the faithful performance of duty.For4 SeeMatter of Chrysler Corporation, highland Park PlantandLocal Illl, United Auto-mobile, Aircraft and Agricultwal Implement 1l'orbeosof America,affiliated ueth the C. 1. 0.,44 N L R B 881 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe reasons stated in the recentChryslercase,5 we reject the argumentof the Company in this respect.We find, therefore, no reason todeny the request of the Company's plant-protection employees toconstitute a separate bargaining unit and to deny them, as such, theright to bargain collectively with their employer through a represent-ative of their own choosing.The parties agreed at the hearing that all full-time janitors, full-time switchboard operators, and certain supervisory employees, -should be excluded from the bargaining unit.We shall excludethem.The Company contends that clerks, part-time janitors, andpart-time switchboard operators should not be included in the sameunit as plant-protection employees.It appears from the record thatthere are some janitors and switchboard operators who work parttime as plant-protection employees.Since these employees haveinterests in common with other plant-protection employees, we shallinclude in the unit the part-time janitors and part-time switchboardoperators who also serve as plant-protection employees.The Union seeks to include clerks who work in the Service Depart-ment.These clerks are the private secretaries of the shift foremen,and they also serve as assistants to the shift foremen. In the absenceof the shift foremen, the clerk discharges his duties. It appearsthat although the clerks do not have the power to hire or dischargeC employees, they may recommend the dismissal of employees. Theclerks handle all confidential mail and communications of the shiftforemen and of the Service Department. In view of the semi-supervisory authority possessed by the clerks and since they performconfidential clerical work, we shall exclude them from the unit.The Union wishes to include janitor gang foremen in the unit.It appears from the record that their duties are in no way connectedwith plant-protection work.We shall exclude them.We find that all plant-protection employees employed by the Com-pany at the engineering laboratory and airport at its Dearbornplant, including part-time janitors and part-time switchboard opera-torswho also serve as plant-protection employees, but excludingclerks in _the service office, full-time janitors, full-time male and allfemale switchboard operators, foremen of janitor gangs, shift foremenand their assistants, and higher officials," constitute a unit appropriatefor the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.0See footnote 4,suprau The parties agreed, and we find, that the following are excluded as supervisoryWilliamJ.Theisen, the general foreman of the Service Depaitment; the assistant general foreman,Kyle Moore ; the shift foremen, Glenn Tennis, Bert Williams, and one Yobske, and theirassistants, one Addis and one Campbell. FORD MOTOR COMPANYV. THE DETERMINATION OE REPRESENTATIVES75We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein,subject to the limitations and additions as set forthin the Direction.-DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested inthe NationalLabor RelationsBoard by Section 9 (c) of theNational Labor Rela-tions Act,and pursuantto Article III, Section8, of National LaborRelationsBoardRules and Regulations-Series. 2, as amended, itis herebyDIRECTEDthat, as part of the investigationto ascertain representa-tivesfor the purposes of collective bargaining withFord MotorCompany,Dearborn, Michigan,an electionby secretballot shall beconducted as early as possible, but not laterthan thirty (30) daysfrom the date of this Direction, under the directionand supervisionof theRegionalDirector for the SeventhRegion, acting in thismatter asagent for the National LaborRelations Board and subjectto ArticleIII, Section 9, of said Rules and Regulations,among theemployees in the,unit found appropriate in SectionIV, above, whowere employedduring the pay-roll period immediatelyprecedingthe date of this Directionof Election, including employees who didnot work during such pay-roll period because theywere ill or onvacationor in the active militaryservice or trainingof the UnitedStates, ortemporarily laid off, but excludingemployees who havesince quit or been discharged for cause,to determinewhether or notthey desireto be representedby United Protective Workers,Local 1,for the purposes of collectivebargaining.